DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
Claims 8-15, 17, 19-21, 23-24, 26-29 and 33-34 are currently pending.
Claims 10 and 11 have been amended. Claims 30-32 have been newly canceled and claims 33-34 have been newly added. 
Claims 8, 9, 14, 15, 17, 19, 20, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/06/2017.
Claims 10-13, 21, 24, 26-29 and 33-34 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-13, 21, 24, 26-29 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Akashi et al (US 2007/0207540-previously cited) in view of Leik et al (Hypertension 2004-previously cited), and Sevrain (US 2009/0068097-previously cited).

Amended claim 10 is now drawn to a production method for an elastic 3D tissue comprising:
providing a suspension of differentiated smooth muscle cells that have been prepared by seeding undifferentiated smooth muscle cells, culturing the seeded undifferentiated smooth muscle cells to substantially 100% confluent state, and after culturing the seeded undifferentiated smooth muscle cells to the substantially 100% confluent state, further culturing in the substantially 100% confluent state, the differentiated smooth muscle cells having a contractile phenotype and then 

so as to obtain the elastic three-dimensional tissue,
wherein the elastic 3D tissue is capable of being elongated to at least 1.2 times its length and then returning back to approximately the original length, and wherein the elastic 3D tissue is self-supporting.
Amended Claim 11 is now drawn to the production method of claim 10, wherein the differentiated smooth muscle cells are prepared from undifferentiated smooth muscle cells selected from a group consisting of smooth muscle progenitor cells, smooth muscle cells of a synthetic type, smooth muscle cells of a fetal stage, and smooth muscle cells of an infancy stage.
Claim 12 is drawn to the production method of claim 11, wherein the undifferentiated smooth muscle cells are smooth muscle cells of a fetal stage or an infancy stage.
Claim 13 is now drawn to the production method of claim 10, wherein the forming of the plurality of layers comprises alternately forming a cell layer of the differentiated smooth muscle cells by seeding and then culturing the differentiated smooth muscle cells and forming a layer containing the extracellular matrix component or layering differentiated smooth muscle cells coated with the extracellular matrix component.
Claim 21 is drawn to the production method of claim 10, wherein the differentiated smooth muscle cells are prepared by: 

Claim 24 is drawn to the production method of claim 11, wherein after further culturing the smooth muscle cells in the substantially 100% confluent state, the method comprises dissociating the smooth muscle cells to recover them, and wherein the layering of smooth muscle cells comprises layering the recovered smooth muscle cells, with the extracellular matrix component interposed therebetween, and then culturing the layered smooth muscle cells.

Regarding claims 10, 11, 12, 13, 21, 24, 26-29 and 33-34, Akashi ‘540 teach a production method for a three-dimensional tissue by layering smooth muscle cells with extracellular matrix layers (page 8 Examples 4 and 5, para 85-93). Akashi ‘540 teach using human umbilical artery smooth muscle cells (fetal to infancy stage)(page 8 Examples 4 and 5, para 85, para 93). An intervening ECM is formed by the combination of a first substance and a second substance (page 2 para 13) wherein the combination can be elastin and polylysine (page 3 para 33, page 10, claims 4 and 19). The combination also includes fibronectin/gelatin, fibronectin/dextran sulfate, fibronectin/heparin or a combination of laminin/gelatin (page 3 para 33). The tissue appears to be self-supporting as it does not rely on anything but the cells and the ECM for support.
Akashi ‘540 are silent with regard to the differentiation state of the seeded smooth muscle cells and whether they have been previously cultured.

Sevrain teach that smooth muscle cells produce elastic fibers which are bundles of proteins, specifically elastin. These fibers can stretch up to 1.5 times their length and snap back to their original length when relaxed (page 3 para 46). Therapeutic molecules for administration to treat damaged tissue include proteins such as elastin and fibronectin (page 5 para 73).
One of ordinary skill in the art would have been motivated to use the differentiated human smooth muscle cells of Leik obtained from a fetal/infancy source and a dissociated 100% confluent state harvested after 6 days in culture at confluence in the method of Akashi ‘540 because Leik suggest that there is a need for human 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use a combination of extracellular proteins such as fibronectin/gelatin, fibronectin/dextran sulfate, fibronectin/heparin or a combination of laminin/gelatin in the construct of Akashi ‘540 because Akashi ‘540 suggests this is beneficial and desirable.
Therefore the combined teachings of Akashi ‘540, Leik et al and Sevrain render obvious Applicant’s invention as claimed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-13, 21, 24, 26-29 and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,137,964 in view of Akashi et al (US 2007/0207540-previously cited),  Leik et al (Hypertension 2004-previously cited) and Sevrain (US 2009/0068097-previously cited).
The claims of the patent are drawn to a production method of a three-dimensional tissue by forming cell layers interspersed with layers of extracellular matrix which includes a combination of a first substance having an RGD sequence and an interacting substance (claim 1). The cells can be myocytes (muscle cells) (claim 10).
The patent claims do not specifically include smooth muscle cells as the cell type to be used or that the cells are of a fetal or infant stage or the combinations of substances in the extracellular matrix in combination with smooth muscle cells. 

Leik teach that a readily available source of normal human arterial smooth muscle cells would be useful for experimental studies (page 837, column 1). Leik culture smooth muscle cells obtained from placental chorionic plate arteries (PASM) to 100% confluence wherein they are then purified for further use such as trypsinization or passaging (further culture) or freezing according to standard protocols (dissociation of cells) (page 837, Methods to page 837, column 1 and Figure 1). Leik teach that these SMCs are an alternative to donor or commercially available arterial smooth muscle cells and have the advantage of being from a source of tissue, placenta, which is readily available and inexpensive and beneficial for in vitro studies (page 840, Perspectives). All PASM cell cultures expressed smooth muscle contractile proteins (markers of differentiated smooth muscle cells) (page 839-840). Culturing confluent cells (interpreted as 100% confluent) for more than 5 days after confluence is reached (100% 
Sevrain teach that smooth muscle cells produce elastic fibers which are bundles of proteins, specifically elastin. These fibers can stretch up to 1.5 times their length and snap back to their original length when relaxed (page 3 para 46). Therapeutic molecules for administration to treat damaged tissue include proteins such as elastin and fibronectin (page 5 para 73).
One of ordinary skill in the art would have been motivated to use the differentiated human smooth muscle cells of Leik obtained from a fetal/infancy source and a dissociated 100% confluent state in the method of the patent because Leik suggest that there is a need for human smooth muscle cells for experimental studies. Leik also teach that these SMCs are an alternative to donor or commercially available arterial smooth muscle cells and have the advantage of being from a source of tissue, placenta, which is readily available and inexpensive and beneficial for in vitro studies (page 840, Perspectives). One of ordinary skill in the art would have expected the smooth muscle cells of Leik to have the normal elasticity of normal smooth muscle cells (as described by Sevrain above) because Leik indicate that their technique provides a simple method to obtain normal human arterial smooth muscle cells for in vitro studies (abstract, page 837, column 1, page 840, Perspectives). One of ordinary skill in the art would have had a reasonable expectation of success because the patent includes the use of muscle cells in the tissue structure.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use a combination of extracellular proteins such as 
Therefore the combined teachings of the patent, Akashi ‘540, Leik et al and Sevrain render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.
Applicant argues that surprisingly the present inventors found that when they used differentiated smooth muscle cells prepared in a specific manner (seeding, culturing to substantially 100% confluent state, and further culturing in the substantially 100% confluent state) that they were able to construct a 3D tissue having a high expression of elastic fibers. Applicant points to Figures 1A and 2 as evidence of the extremely high level at which elastic fibers are expressed in thick layers in the 3D tissue according to their method. Applicant asserts that their method results in elasticity that is characterized by the abilities of elongation to at least 1.2 times its length and a return to the original size and points to their specification at paragraph 0016 as evidence as well as self-supporting as evidence at paragraphs 0020 and 0023 of their specification. Applicant points to examples in their specification and Figures 1A and 1D as evidence of the high expression of the elastic fibers of their 3D tissue.
This is not found persuasive. Leik teach culturing smooth muscle cells to confluence and further culturing in a confluent state as described above.

This is not found persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Sevrain indicates that normal smooth muscles cells secrete elastin which contributes to their elasticity and Leik indicate that they’re are producing normal smooth muscle cells for use in in vitro studies. Therefore the prior art gives an indication that smooth muscle cells are expected to provide a normal level of elasticity due to their production of elastin. 
Applicant argues that Akashi’s method must be using undifferentiated cells because they are using subconfluent cells.
This is not found persuasive. Akashi is silent with regard to the differentiation state of the smooth muscle cells that they use. In any event the obviousness rejection is based on the fact that Leik is producing placental smooth muscle cells in a manner that coincides with Applicant’s claimed method and such that one of ordinary skill in the art would be motivated to use them in the method of Akashi due to the advantages listed by Leik above.
Applicant argues that Akashi is limited to artificially formed ECM and does not include any other ECM in their product. 
This is not found persuasive. Akashi is silent with regard to the natural ECM produced when smooth muscle cells are maintained in culture, however the fact that they add supplemental ECM proteins to their structure does not mean that there are no natural ECM proteins also present and produced by the cells.

This is not found persuasive. A cell culture that is confluent is one that completely covers the substrate surface without any space between cells and is thus 100% confluent. Leik teach culturing confluent cells (interpreted as 100% confluent) for more than 5 days after confluence is reached (100% confluence)  (page 838, column 1, wherein the PASM cells are cultured to confluence (100% confluent) and then harvested 6 days after the last addition of fresh media). A cell culture that is not confluent is interpreted as subconfluent or any percentage less than 100% confluent. 
Applicant argues that Sevrain’s teaching on the structure of elastic fibers in vivo are irrelevant to what the person skilled in the art would have expected to produce by combining Akashi and Leik. Applicant asserts that the teaching of Sevrain fails to show that the combination of Akashi and Leik would have predictably resulted in a 3D tissue having the claimed elasticity.
This is not found persuasive. Sevrain provides the information of what is expected for the normal elasticity of normal smooth muscle cells. Sevrain teach that smooth muscle cells produce elastic fibers which are bundles of proteins, specifically 
Applicant argues that there is no evidence that the mere presence of some elastin in the extracellular matrix layer is sufficient to enhance the elasticity of the entire 3D tissue, assuming the 3D tissue has any elasticity to begin with. 
This is not found persuasive. According to Applicant, the culturing of smooth muscle cells past the point of confluence is sufficient to provide differentiated smooth muscle cells with the elasticity recited in the claims and which Sevrain indicates is normal elasticity for smooth muscle cells and which Leik indicates is beneficial for in vitro studies (page 840, Perspectives).
Applicant asserts that there are no known options for producing elastic 3D tissues. Applicant argues that because none of the cited references specifies the word “elastic” that there would be no motivation or reasonable expectation of success in obtaining an elastic 3D tissue as claimed.
This is not found persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Sevrain indicates that normal smooth muscles cells secrete elastin which contributes to their elasticity and Leik indicate that they’re are producing normal smooth muscle cells for use in in vitro studies. Therefore the prior art gives an indication that smooth muscle cells are expected to provide a normal level of elasticity due to their production of elastin. 
Applicant argues that claim 10 of the ‘964 patent does not render obvious the current claims as it does not teach all the claim limitations.
This is not found persuasive as the ODP rejection has been modified to include the additional claim limitations.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA SCHUBERG/Primary Examiner, Art Unit 1632